PER CURIAM.
We affirm, finding no reversible error by the trial court in declining to allow the appellant to question a prosecution witness about his prior juvenile record. First, since no proffer was made we have no way of evaluating appellant’s claim. In addition, we note that the trial court allowed great latitude in the questioning of this particular witness, who acknowledged that he was testifying against the appellant for the specific purpose of getting more lenient treatment from the state for his own involvement in the same crime charged against the appellant. Under these circumstances we do not believe the case of Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974) mandates reversal.
ANSTEAD, C.J., and DOWNEY and HERSEY, *JJ., concur.